876 F.2d 376
4 Indiv.Empl.Rts.Cas.  896,6 Indiv.Empl.Rts.Cas.  307NATIONAL TREASURY EMPLOYEES UNION and Argent Acosta,President, Chapter 168, National TreasuryEmployees Union, Plaintiffs-Appellees,v.William VON RAAB, Commissioner, United States CustomService, Defendant-Appellant.
No. 86-3833.
United States Court of Appeals,Fifth Circuit.
June 16, 1989.

Robert V. Zener, Leonard Schaitman, Dept. of Justice, Appellate Staff, Civil Div., Washington, D.C., Joyce A. Foreman, Sparks, Nev., for defendant-appellant.
Nelson G. Dony, Terrence M. Kelly, Palo Alto, Cal., amicus curiae, for PharmChem Laboratories, Inc.
Elaine D. Kaplan, Nat. Treasury Employees Union, Washington, D.C., for plaintiffs-appellees.
William P. Quigley, ACLU, David C. Whitmore, New Orleans, La., amicus curiae, for ACLU.
Appeal from the United States District Court for the Eastern District of Louisiana, Robert F. Collins, Judge.
ON REMAND FROM THE UNITED STATES SUPREME COURT
Before KING, JOLLY and DUHE, Circuit Judges.
PER CURIAM:


1
IT IS ORDERED that the joint motion of the parties to remand this case to the United States District Court for the Eastern District of Louisiana for the purpose of answering the questions set forth in Part II.C. of the United States Supreme Court's opinion in National Treasury Employees Union v. Von Raab, --- U.S. ----, 109 S.Ct. 1384, 1396-97, 103 L.Ed.2d 685 (1989), is granted.


2
IT IS FURTHER ORDERED that the joint motion of the parties to stay further briefing in this cause until action is taken on this motion is denied as moot.